DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Note on Amendments
Applicant is reminded that if a claim is not amended it should not include any markings. Claim 1 does not appear to be amended in the response filed on 4/8/2022, but it includes underlining and strikethrough markings. 

Applicant appears to be attempting to amend the specification. However, Applicant has not followed proper amendment procedure. Applicant has submitted a marked-up copy of the specification. This would be acceptable if Applicant was submitting an entire substitute specification which also includes a clean copy of the specification and a statement on a separate sheet of paper indicating that no new matter has been entered into the substitute specification.  Applicant has not submitted a clean copy of the specification and therefore the amendment to the specification has not been entered. 

Specification
If the amendment to the specification submitted on  4/8//2022 had been entered, it would have been objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Page 6, line 23 indicates that the layers of absorbent material are “sewn together.” Support for this language could not be found in the application as originally filed. 
Page 8, lines 22 and 28 indicate that the multi-layer absorbent panel is “sewn.” However, support for this language could not be found in the specification as originally filed. 
Page 9, line 10 indicates that the multi-layer absorbent panel is “sewn.” However, support for this language could not be found in the application as originally filed. 
Page 10, line 5, indicates that the undergarment “has no moving or removable parts.” However, support for this language could not be found in the application as originally filed.
Page 11, line 14 indicates that the multi-layer absorbent panel is “sewn” into the back panel. However, support for this language could not be found in the application as originally filed. 
Page 12, line 5 indicates that the layers of absorbent material are “sewn together.” However, support for this language could not be found in the application as originally filed. 
Page 12, line 20 indicates that all the layers are “permanently affixed together.” However, support for this language could not be found in the application as originally filed. 
Page 12, line 22 indicates that the multi-layer absorbent panel is “sewn.” However, support for this language could not be found in the application as originally filed. 
Page 13, line 3 indicates that the multi-layer absorbent panel is “sewn.” However, support for this language could not be found in the application as originally filed. 
If this amendment had been entered, Applicant would have been required to cancel the new matter in the reply to this Office Action.

 Claim Objections
Claims 3, 5, and 8 are objected to because of the following informalities:  
In claim 3, line 2, “the outer most layer” has no proper antecedent basis in the claims. This objection could be overcome by replacing “the outer most layer” with --an outer most  layer--.  
In claim 5, line 5-6, “the expandable waistband” has no antecedent basis in the claims. This objection could be overcome by replacing “the expandable waistband” with --an expandable waistband--. 
In claim 8, line 4, it appears that “affix” should be --affixed-- for proper grammar. 
In claim 8, line 8, “the front panel” has no antecedent basis in the claims. This objection could be overcome by replacing “the front panel” with --a front panel.--
In claim 8, line 9, “the back panel” has no antecedent basis in the claims. This objection could be overcome by replacing “the front panel” with --a back panel.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 5, Applicant has amended the claim to include “sewn together and sewn into the training undergarment.” However, this language is not found in the application as originally field and therefore constitutes impermissible new matter. 
	In claim 8, Applicant has amended the claim to recites that the multi-layer absorbent panel has “inseparable” multiple layers. However, the term “inseparable” is not found in the application as originally filed and therefore constitutes imperishable new matter. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites an “impermeable to liquid layer.” This layer appears to be the outer most layer. However, Applicant has already recited an outer most layer in claim 3. Thus it is not clear if the layer impermeable to liquid layer is the same or different than the outer most layer (single piece of textile) recited in claim 3. 
In claim 5, line 7, “users” and “user” have no antecedent basis in the claim. Additionally, this appears to be a double recitation of “subject-wearer” as recited in line 4 of claim 1. 
In claim 8, Applicant recites “an elastic waistband extending from front to back of undergarment through the crotch area.” This language is unclear since a waistband would appear to only go around the waist. It is not clear how a waistband can go through a crotch area. For purposes of expediting examination, this claim will be interpreted as --an elastic waistband extending from front to back of the undergarment and the undergarment further having two leg openings--. 
Also in claim 8, in the last two lines, the phrase, “to protect subject-wearer in sensing wetness to prompt the need to go potty” is vague and indefinite. In particular the phrase “to protect subject-wearer in sensing wetness” does not appear to make sense. Perhaps Applicant intended to mean, --whereby the training undergarment protects the subject-wearer from extreme wetness but allows the subject-wearer to sense a limited amount of wetness thereby prompting the subject-wearer of the need to go potty.--

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madizzysmum (youtube.com video).
With respect to claim 1, Madizzysmum discloses a training undergarment comprising: 
organic (Madizzysmum, time 1:43 of the video), non-toxic (cotton is non-toxic), environmentally friendly material (organic cotton being environmentally friendly since it does not introduce pesticides into the environment and the training undergarment is reusable which reduces landfill growth) 
to facilitate effective toilet/potty-training and incontinence protection for subject-wearer (such a feature is inherent in training undergarments); 
having a durable (every product is durable to a certain extent), flexible (as shown throughout the video), environmentally-friendly (reusable as mentioned above), absorbent (Madizzysmum, time 3:25 of the video) and reusable design (Madizzysmum time 2:12, the training undergarment is intended to be laundered and therefore is reusable).
With respect to claim 2, Madizzysmum discloses a design constructed with a front panel and a back panel having fasteners to make the undergarment simple to don and doff without the need to remove the subject-wearer's clothing in an alignment to make the garment discreet and not bulky when worn under clothing as shown below in the image taken from time 1:42 of the video:
[AltContent: ][AltContent: ][AltContent: textbox (openings with elastic quality)][AltContent: textbox (front panel)][AltContent: textbox (back panel)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    833
    1230
    media_image1.png
    Greyscale

With respect to claim 6, Madizzysmum discloses that the training undergarment two leg openings for subject-wearer's legs with an adjustable, elastic quality for comfort (as indicated in the above image).
With respect to claim 7, Madizzysmum discloses that the fasteners of are located on an inside of the front panel and on an outside of the back panel (as shown at time 0:29 of the video) laterally placed to align the front and back panel to facilitate an engagement of said fasteners in creation of a temporary but interlocking seam with a vertical orientation when the front and back panel meet to secure said undergarment to allow subject-wearer to don the undergarment discreetly.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (KR 20160134191).
With respect to claim 1, Hwang discloses a training undergarment comprising: 
organic (see abstract of machine translation of Hwang), non-toxic (cotton is non-toxic), environmentally friendly material (organic cotton being environmentally friendly since it does not introduce pesticides into the environment and the training undergarment is reusable [“washing,” see abstract of machine translation of Hwang] which reduces landfill growth) 
capable of facilitating effective toilet/potty-training and incontinence protection for subject-wearer; 
having a durable (see abstract of machine translation of Hwang), environmentally-friendly (reusable as mentioned above), absorbent (see abstract of machine translation of Hwang) and reusable design (“Even in high-temperature washing, the waterproof function is not deteriorated and excellent durability is obtained,” abstract of machine translation of Hwang).
With respect to claim 3, Hwang discloses a construction wherein the outer most layer of the undergarment is a single piece of textile (“an outer cover made of organic cotton” (see abstract of machine translation of Hwang) having a multi-layered absorbent panel (“An inner skin made of a fabric of organic cotton . . . an absorbent layer consisting of a fabric of mixed fiber . . . are sequentially laminated and sewn together,” pg. 2 of the machine translation of Hwang) integrated into the textile. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Madizzysmum (Youtube.com video), as applied to claim 1 above, and further in view of Beck (US 2018/0193205).
With respect to claim 3, Madizzysmum discloses the claimed training undergarment except that she is silent on whether a multi-layered absorbent panel is integrated into the textile. Madizzysmum shows an outer most layer of the undergarment is a single piece of textile (as can be seen at time 2:29 of the Madizzysmum video). While the absorbent panel (white absorbent cotton) disclosed by Madizzysmum appears to be multi-layered, Madizzysmum is silent on this.  
However, Beck teaches a similar washable diaper having a having an outer layer 20 and a multi-layered absorbent panel 50,60,70 integrated into the outer layer 20 (Beck, paragraph [0081]; Fig. 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Beck with the training undergarment disclosed by Madizzysmum for the advantage of the layer 60 which wicks moisture away from the skin and absorbs it into central layer 70 (Beck, paragraph [0081]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Madizzysmum (Youtube.com video), as applied to claim 1 above, and further in view of Strasser (US 5,185,011).
With respect to claim 4, Madizzysmum discloses the claimed training undergarment except that it is not clear if the waistband encircles the entire undergarment. Madizzysmum teaches an elastic waistband (as shown at the top of the front panel and at the side (see times  and 0:00 and 0:13 of the video). 
Strasser teaches a similar reusable training undergarment including an elastic waistband 20,22 with elastic quality for flexible fit and adjustability encircling the entire undergarment (as shown in Fig. 4 of Strasser). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Strasser with the training undergarment disclosed by Madizzysmum for the advantage of providing more adjustability by including a fully elastic waistband. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20160134191), as applied to claim 3 above, and further in view Zuleger et al. (US 2020/0163812).
With respect to claim 5, Hwang discloses the claimed training undergarment except that he is silent on whether the several layers of the multi-layered absorbent panel are nested at the expandable waistband.
Hwang discloses that the multi-layered absorbent pane comprises several layers including: an impermeable to liquid layer (“a waterproof layer made of a waterproof cloth coated with urethane,” pg. 2 of the machine translation of Hwang), a highly absorbent layer (“an absorbent layer consisting of a fabric of mixed fiber of lyocell fiber and cotton fiber,” pg. 2 of the machine translation of Hwang), and another absorbent non-toxic layer (“an inner skin made of a fabric of organic cotton and in contact with a human body,” pg. 2 of the machine translation of Hwang; note, organic cotton is non-toxic). Hwang further discloses that the several layers are sewn together (pg. 2 of the machine translation of Hwang) which would stabilize the crotch area. 
Zuleger et al. teach a similar undergarment in which a multi-layered absorbent panel comprising several layers 44,46,41,43 which are nested at an expandable waistband 57,61 (with elastic strands 65 and 38; Zuleger et al., paragraph [0034]; Fig. 4). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zuleger et al. with the training undergarment disclosed by Hwang for the advantage of the pocket formed by the folded over portion which ensures that fluids do not leak through the material from which the back panel is formed (Zuleger et al., paragraph [0005]). 
Additionally, the structure disclosed by Hwang in view of Zuleger et al. would allow a user to feel some wetness to promote potty-training sensation and to protect clothing from said wetness.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20160134191), as applied to claim 1 above, and further in view Kreuzer et al. (US 2021/0030602) and Ormsby (US 2014/0081232). 
With respect to claim 8, Hwang discloses the claimed training undergarment except for the multiple layers of absorbent and impermeable to liquid layers nested and permanently affix into an elastic waistband and except that Hwang does not specify details of the fasteners. Hwang discloses that the training undergarment further comprises a singular textile (“an outer cover made of organic cotton” (see abstract of machine translation of Hwang) integrated with multiple layers of absorbent and impermeable to liquid layers (“an absorbent layer,” “a waterproof layer,” see pg. 2 of the machine translation of Hwang). 
Kreuzer et al. teach a similar undergarment including an elastic waistband 22, 23 extending from front to back of undergarment (as shown in Fig. 2A of Kreuzer et al.), wherein an inseparable multi-layer absorbent panel is nested and permanently affixed into the elastic waistband 21, 23 (Kreuzer et al., Fig. 11C, the absorbent panel 116,117,116’ is nested between waistband 22 and topsheet 33). 
Kreuzer et al. further discloses that the undergarment may be in the form of a diaper, wherein, “the diaper is applied onto a wearer by (releasable) [sic] attaching the longitudinal edges of the first and second waist region to each other on both sides by a suitable fastening system.”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kreuzer et al. with the training undergarment disclosed by Hwang for the advantage of securely attaching the several layers so that they do not move out of place when being worn or when being washed. 
Ormsby teaches a similar undergarment including two leg openings which form when male and female parts of fasteners 4 and 7, which are laterally placed on the inside of the front panel 5 on opposite sides in vertical orientation as swell as the back panel 6 on opposite sides in a vertical orientation align and connect to close the undergarment when the front and pack panel meet on each side of the undergarment to form a complete training undergarment (as shown in Figs. 1, 2, and 9 of Ormsby.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Ormsby with the training undergarment disclosed by Hwang because it would have been obvious to try. Using snaps as fasteners would have been obvious because there are a finite number of predictable solutions for attaching the front and rear panels of an undergarment such as snaps, buttons, and hook and loop fasteners. Snaps would have been an obvious choice among these known choices. 
The combination disclosed by Hwang, Kreuzer et al., and Ormsby is capable of protecting a subject-wearer in sensing wetness to prompt the need to go potty. 

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive of any error in the above rejection.
In view of Applicant’s amendment to claims 5 and 8, new reference to Hwang, Kreuzer et al., Zuleger et al., and Ormsby have been applied to meet the newly added limitations. 

On page 4 of Applicant’s response, Applicant argues that Madizzysmum is completely different from the present invention. Applicant argues that the terms “organic,” “non-toxic”, and “environmentally friendly material” are only attributed to the removable super absorbent insert, not the entire garment. However, it is noted that claim 1 only recites that the training undergarment is comprising: “organic, non-toxic, environmentally friendly materials.” This is interpreted as including at least one material that meets theses qualifications. Nowhere does the claim recites that the entire training undergarment must meet these qualifications. 
Applicant additionally argues several features that Madizzysmum teaches that the present invention does not claim. However, this is irrelevant since the test for patentability is not whether the claim does not include all the features of the reference, but rather does the reference teach all the limitations of the claims. 
Applicant further attempts to differentiate the claim from Madizzysmum by stating that Madizzysmum teaches a diaper an not a training undergarment. The examiner notes that Madizzysmum refers to the garment as a “training pant.” Regardless, without any particular recitation of structure in the claim, the terms diaper or training undergarment only indicate an intended use. In other words, there is no apparent structural difference between a diaper and a training undergarment. 
Regarding claim 4, Applicant appears to be arguing that claim 4 teaches that the layered area is sewn into the waistband making it undetachable. However, this language is not found in claim 4 or parent claim 1. Applicant also argues that the claimed invention does not expand to bigger sizes. However, there is no language in the claim regarding such a limitation. Therefore, Strasser does not teach away from the claimed invention and the rejection of Madizzysmum in view of Strasser is maintained. 
Applicant repeatedly argues that a diaper is different than underwear. However, there is no universally accepted definition of diaper or underwear. The claims must differentiate over the prior art in terms of structure, not intended use. It is noted that Applicant uses the broad term “undergarment” in the claim. This term appears to be purposely used to refer to a broad range of garments worn under clothes. Diapers are typically worn under clothes and therefore is an undergarment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 2, 2022